         Case 1:19-cv-11605-WGY Document 65 Filed 03/25/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

               Plaintiff,
                                                          C.A. NO.: 1:19-cv-11605
                       v.

WELLINGTON MANAGEMENT
COMPANY LLP and CHARLES ARGYLE

               Defendants.


                  UNOPPOSED MOTION TO FURTHER EXTEND
            TIME TO RESPOND TO MOTION TO SUMMARY JUDGMENT

       Plaintiff, Gigi Kai Zi Chan, hereby moves for an additional 2-day extension of time, until

March 31, 2021, to respond to the motion for summary judgment filed by the defendants,

Wellington Management Company, LLP and Charles Argyle, on February 22, 2021.

       As grounds for this motion, Plaintiff states that additional time is needed due to an

unexpected family issue impacting Plaintiff’s counsel. No further request for extension will be

made. Defendant’s counsel has assented to this request.

       WHEREFORE, Plaintiff respectfully requests that the Court enlarge the time for her to

file a response to the motion for summary judgment until March 31, 2021.
         Case 1:19-cv-11605-WGY Document 65 Filed 03/25/21 Page 2 of 2




Dated: March 25, 2021

                                                   GIGI KAI ZI CHAN

                                                   By her attorneys,


                                                   /s/ Patrick J. Hannon
                                                   Patrick J. Hannon (BBO #664958)
                                                   Hartley Michon Robb Hannon LLP
                                                   155 Seaport Boulevard, 2nd Floor
                                                   Boston, MA 02210
                                                   phannon@hmrhlaw.com
                                                   (617) 723-8000
                                                   Attorneys For Plaintiff




                          LOCAL RULE 7.1(A)(2) CERTIFICATION

       I hereby certify that Plaintiff’s counsel has conferred in good faith with Defendants’
counsel on the issues set forth in the foregoing motion prior to bringing this motion.

                                                      /s/ Patrick J. Hannon
                                                      Patrick J. Hannon



                                 CERTIFICATE OF SERVICE

        I, Patrick J. Hannon, certify that on this 11th day of March 2021, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to defendants by electronically serving their counsel of record.



                                                      /s/ Patrick J. Hannon
                                                      Patrick J. Hannon




                                                  2
